772 F.2d 905
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DAVID LEON BUCHANAN, PETITIONER-APPELLANT,v.JOHN REES, WARDEN, RESPONDENT-APPELLEE.
NO. 85-5309
United States Court of Appeals, Sixth Circuit.
8/21/85

W.D.Ky.
AFFIRMED
ORDER
BEFORE:  LIVELY, Chief Judge; CONTIE and WELLFORD, Circuit Judges.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief of the petitioner and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action for habeas relief under 28 U.S.C. Sec. 2254, petitioner challenges the constitutionality of several felony convictions.  Specifically, he attacks the transfer procedure by which a Kentucky juvenile court relinquished jurisdiction over petitioner for the purpose of causing him to be tried as an adult in a Kentucky court of general criminal jurisdiction.  The district court dismissed the action and this appeal followed.  On appeal, petitioner moves for the appointment of appellate counsel and has filed an informal brief.


3
Upon consideration, we agree with the district court's disposition of the case.  Examination of the instant record convinces us that petitioner presents no federal constitutional claim in this case.  For the reasons set forth in the Memorandum of the district court we affirm the judgment of dismissal.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the motion for counsel be denied and that the final order of the district court be and it hereby is affirmed.